In an action to recover damages for personal injuries, plaintiff appeals from that portion of a judgment which dismissed the complaint. The third-party plaintiff appeals from that portion of the same judgment which dismissed the third-party complaint. Plaintiff, while performing certain labors from a scaffold, was injured when part of the wall from which the scaffold was suspended collapsed, causing him to fall. Action was brought against the owner of the premises and the general contractor. The general contractor impleaded plaintiff’s employer, a subcontractor, as third-party defendant. The complaint and the third-party complaint were dismissed at the end of the plaintiff’s ease on the authority of Burnstein v. Haas (298 N. Y. 596). Judgment unanimously affirmed, with one bill of costs to respondents Ruth E. Kennedy and Louis Engel & Company, payable by appellant Haddon. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.